Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 08, 2022

The Court of Appeals hereby passes the following order:

A22A0712. TOMMY LINDSEY v. THE STATE.

      This case was docketed by this Court on December 13, 2021. The Appellant’s
brief and enumeration of errors were originally due on January 4, 2022. As of the date
of this order, the Appellant still has not filed a brief and enumeration of errors. The
filing is 154 days late. Accordingly, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals
Rule 13.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/08/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.